Title: To Thomas Jefferson from John Trumbull, 3 November 1786
From: Trumbull, John
To: Jefferson, Thomas



Dr. SIR
London 3d. Novr. 1786.

On my arrival I had the pleasure to find your letter of the 13th. Octr. enclosing one to Mrs. Cosway. You may conceive with what alacrity I executed the commission of delivering it with my own hand; you, who have so justly estimated the value of her acquaintance. I now have the pleasure of enclosing to you her return.
Thanks to her kind dissuasion, I did not go to Holland:—The Season of the Year, and the disturbd state of the country were arguments against the tour, but I should not have been deterrd by Dangers or Inconveniencies:—Her Voice was a more powerful Charm, and I could not resist the pleasure of accompanying her thro’ Flanders:—We pass’d a fortnight in Antwerp and searchd the Town from the Cellar to the Garret—not a public or private collection, not a picture or print merchant escap’d us. We saw a multitude of fine things. Mr. Cosway bought several; and who would beleive it, I caught at last the mania, and bought for the first time two pictures:—From Antwerp we visited Ghent, stay’d 4 or 5 Days, and saw whatever was worth notice. Mr. Cosway again found some good bargains—One honest man among others we found, who sells pictures by weight. He had just dispos’d of 2 or 300℔, he told us, at seven sous the pound:—When you wish for bargains therefore, let me recommend this worthy man of Ghent. From Ghent we passed thro Menin, Ypres, Dunkirk &c. to Calais, where His Grace of Kingston had arriv’d the day before us. [It] was impossible to pass and not pay our Devoirs:—this stoppd us two days:—We cross’d in fine weather, with a fair wind, but not without many a sigh as the happy shore lessend behind us.
We reachd London the last of the Month and are at this moment buried in the melancholy obscurity of Smoke and Fog,—and surrounded by Faces, in whose gloomy length of feature the Month is sadly legible.
I am very sorry to learn that the hurt of your Arm is of such tedious consequence. Yet your philosophy draws good from the evil, and the accomplishment of writing with the left hand, which you have already, à merveille, is some consolation.—I wish you speediest  recovery and the enjoyment of a happier winter than I anticipate in this dirty Town.
I am Dr Sir with the warmest Esteem & Gratitude Your Obligd Friend & Servant,

Jno. Trumbull

P.S. I have also Mr. Short’s of the 9th. enclosing an account of the placing of the Marquiss’s Bust. As some account had already appear’d in the English papers, I was at a loss ‘till I enquir’d of Colo. Smith and shew’d him WS’s enclosure. As it is very different from what had appear’d Colo. S. has charg’d himself with the publication.

